internal_revenue_service number info release date date cc psi 1-genin-107386-02 uilc we are responding to your correspondence requesting relief in order to revoke your s_corporation_election for an effective date of date however it appears that your statement revoking s_corporation status was received by the internal_revenue_service past the due_date the internal_revenue_code does not allow taxpayers to retroactively revoke an s_corporation_election rather sec_1362 of the code provides that in order to terminate s_corporation status by revocation a revocation made during the taxable_year and on tor before the 15th day of the 3rd month thereof shall be effective on the 1st day of such taxable_year and a revocation made during the taxable_year but after such 15th day shall be effective on the 1st day of the following taxable_year a revocation may specify a prospective date if the revocation specifies a date for revocation which is on or after the day on which the revocation is made the revocation shall be effective on and after the date so specified in your situation the window period for effecting a revocation for date had already closed when your statement was received at this point unless you can provide proof eg certified mail postmark before date of timely filing a statement revoking your election you should file amended returns using form_1120s please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries
